Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 17, 2021

The Court of Appeals hereby passes the following order:

A21A0884. NATHANIEL GREENE v. THE STATE.

      Nathaniel Greene pled guilty to multiple offenses, including voluntary
manslaughter. He later filed a motion for out-of-time appeal. The trial court denied
the motion, and Greene filed a notice of appeal.1 We lack jurisdiction because the
appeal is untimely.
      A notice of appeal must be filed within 30 days after entry of the order to be
appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, the trial court entered its order on
September 17, 2020, and Greene filed his notice of appeal on October 21, which was
34 days later. Accordingly, we lack jurisdiction to consider this appeal, which is
hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/17/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
         Greene directed his appeal to the Supreme Court, which transferred the case
to this Court. See Case No. S21A0490 (Dec. 21, 2020).